Title: From James Madison to William A. Coffey, 12 September 1823
From: Madison, James
To: Coffey, William A.


        
          Montpr. Sepr. 12. 1823
        
        I acknowledge, as requested, the rect. of a Copy of “Inside out” accompanied by the letter of “Wm. A. Coffey.”
        Without any reference to the merits of the Administration of the State Prison of N. York, the volume may be said to contain remarks throwing light on the Objects of such Institutions, and suggesting precautions agst. abuses to which all of them must be more or less liable.
        I wish the future employment of the Author’s talents may verify the sentiments professed by him, & enable him to provide satisfactorily for the family dependant on that resource.
        
          J.M.
        
      